ORMOND, J.
In this case, the defendant pleaded a plea in. abatement of the suit, to which the. plaintiff below demurred-, and the Court sustained the demurrer, and rendered judgment for the debt. This was erroneous- If a verdict had been found against the defendant on an issue in fact, upon the plea, a final judgment should have been rendered for the plaintiff; but if the-plaintiff prevails on a demurrer to such a plea, the judgment is not final, but interlocutory only — that the defendant answer-over.
Let the judgment be reversed, and the cause remanded.